DETAILED ACTION

1. This communication is in response to the amendment filed on 09/09/2021.The present application is being examined under the AIA  first to invent provisions. 
 
 2. Status of the claims:  
        Claim 1 and 11 are amended.  
        Claims 1-20 are pending.
Response to Argument
3. As per claims 1-20, Applicant's arguments filed 09/09/2021 have been fully considered.

A, Applicant argues that Kalies does not teach  “the " API gateway container” claimed by Applicant” as follows: 
          “Instead, the Office Action points to Kalies, equating the claimed API gateway container with "a customer interface (KALIES, [0055])" (Office Action, p. 8). Applicant respectfully disagrees. While paragraph 55 of Kalies does not mention a customer interface, the next paragraph does, clarifying the precise nature of Kalies customer interface: "The customer interface at Step 26 allows the bid information to be displayed in several different ways such as: 1. Lowest to highest based on product price only..." (Kalies, [0056]-[0057]). Clearly, Kalies is discussing a visual or graphical interface that communicates with an individual (i.e., the customer). 
     In contrast, the purpose of the API gateway container recited in Applicant's amended claim 1 is to communicate with machines using APIs, or Application Programming Interface, a well-understood term in the art for a connection between computers or software running on computers. APIs stand in direct contrast to user interfaces, such as the customer interface of Kalies. This role of the API gateway container is reinforced in the language of claim 1, where it is claimed to be "communicatively coupled to at least one of a data source and a client device through the network for receiving information from an electronic health records system" (claim 1, emphasis added). 
     The contrast between the claimed API gateway container and the teachings of Kalies is further sharpened when considering claimed elements of the API gateway container. The API gateway container comprises "an authentication unit, a logging unit, and at least one client- Page 
specific plugin" (claim 1). The Examiner has equated the logging unit with "login and password (KALIES, [0065]", and the at least one client-specific plugin with "user's specific interface for accessing the bid (KALIES, [0075])" (Office Action, p. 8). Applicant respectfully disagrees, and points out that these mismatched elements are due to equating the API gateway container with a "customer interface" (Remarks, pages 12- 13)

 In response to A,   The Examiner has considered the Applicant’s argument but it is not 
convincing because KALIES discloses an API gateway container. In paragraph [0160] KALIES discloses processing unit 140 that is an interface that stores all of the communication information of a customer device communicating  with the internet. Communication information that are processed by the processing unit 140 is registered and sign-ons of a customer disclosed are also being processed  ( see KALIES, paragraph  [0155]). Bids interactions registered as disclosed (see, KALIES  paragraph [0156]). The prior art discloses the two of the three steps that are performed by the API gateway container and described in in Fig.3 of the instant application. The two steps are Authentication performed by authentication unit and loggin Unit performed the log in and interaction that are performed at the API gateway container are not further defined in the specification. Any API logic that does anything with authentication can map to the authentication unit.  Any API logic that does any logging/reporting/monitoring would fit the scope of a logging unit.   The verification of customer described in [0155] is equated to the authentication unit. The saving  of the log in of customer and the biding interaction are equated to the function performed by the Loggin unit. The element of the API gateway container is loosely related to a client can be called client specific. 

B, Applicant argues that “logging" is not the same as "log in".” as follows:
     " As is known in the art, "logging" is not the same as "log in". Any potential   ambiguity is also cleared up by the Specification, which states that "the logging unit 302 of an API Gateway 200 may be configured to record the details of interactions with the API Gateway container 200 (e.g. user logins, incoming data streams, etc.). Such information may be useful for troubleshooting, or even for forensic purposes in the case of a breach or attempted breach" (Specification [0059]). Clearly, "logging" here means creating a log. Additionally, the language of claim 1 also makes this clear, listing the "logging unit" alongside an "authentication unit", which DOES handle credentials. Kalies does not teach or suggest that the "customer interface", the purported API gateway container equivalent, can create a log,” as recited in 
Applicant's claims 1 and 11 (Remarks, page 13).      

In response to B, as it was stated in section A when KALIES discloses an API gateway container. In paragraph [0160] KALIES discloses processing unit 140 that is an interface that stores all of the communication information of a customer device with the internet. The logging unit that is one  of the three element of the unit of the API gateway container is also disclosed when the elements of the API gateway are disclosed in section A above. The description of the storing of the interactions of activities processed by the processing unit 110 is in light of the loggin unit disclosed in paragraph  [0059] of the  instant application specification which states that "the logging unit 302 of an API Gateway 200 may be configured to record the details of interactions with the API Gateway container 200 (e.g. user logins, incoming data streams, etc.).   As can be seen in paragraph [0160] all of the biding interaction of the customers are saved and the user’s log-in interactions also are saved. The loggin is still teach by KALIES when KALIES disclosed saving and authenticated customer log in interactions. 

C.  Applicant maintains that: “The "server orchestration system 226" in McGrath is not an orchestrator containing comprising an "event detection unit" and a "job assembly unit" as claimed by Applicant. The "server orchestration system 226" in McGrath has nothing to do with Applicant's "orchestrator container comprising...a job assembly unit" which is configured to comprise "(i) an 'obtain insurance data' job, (ii) an 'obtain drug data' job, and (iii) a 'calculate cost' job," as recited in Applicant's claims 1 and 11. (Applicant Response to Final Office Action dated November 3, 2020, pages 11-12; pages 13-14) ,” (Remarks, pages 15-16).      



In response to C,  regarding the response to applicant’s argument made in the last office action, the examiner is adding some clarifications that will further explain his position. McGrath by itself does not disclose the claim limitations, but KALIES and McGrath teach the claim limitation. McGrath is strong in describing the unit of the container and KALIES is strong in describing the biding of the drug pharmacy. McGrath discloses various containers being instantiated on node 80 (node 80 is cluster hosting environment) (where  various containers are disclosed in paragraph [0075] that are  located in a distributed database  ) (a resource module calculating being disclosed  (a calculator) in paragraph  [0062]) (in paragraph  [0063] a node is triggering new event (configuration tool) ( in paragraph  [0062] containers are also  being 

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

5a. Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cropper et al. (hereinafter “Cropper”)  (US 2017/0063722 A1), in view of McGrath el al. (hereinafter US 2013/0326507 A1), and further in view of KALIES, JR. (hereinafter “KALIES”)   (US 2013/0144649 A1). 
 
Regarding claim 1, Cropper discloses a system for configuring an adaptive computer cluster to provide bids on specialized cost pharmacy drugs, comprising:  

      a cluster configuration server (a container arrangement (cluster configuration server) having configuration (Cropper, [0060])) communicatively coupled to a cluster hosting environment through a network (a container instantiation (cluster hosting environment) is  communicating  with  container arrangement (cluster configuration server) (Cropper, [0060])), the cluster configuration server having a processor and a memory (each container is disclosed having memory and processor  (Cropper, [00059])), the memory comprising a plurality of inert containers (a memory having  several containers  (cache and storages) (Cropper, Fig.1) and a configuration tool (a container technology (configuration tool)  related to trigger event (Cropper, [0063])) configured to receive at least one procedure comprising a trigger event and at least one task (rearrangement of a previously container arrangement after an event being triggered (Cropper, [0063])) and further configured to instruct the cluster hosting environment to instantiate the adaptive computer cluster based upon the at least one procedure and using at least one of the plurality of inert containers (instantiation of capacities and resources  being done using linkages for which containers having capacities and resources that are online ( the container having resources and capacity is the cluster hosting environment) (Cropper, [0060])), the instantiation instructions comprising instructions to instantiate, within the cluster hosting environment:  wherein the configuration tool instructs the instantiation of the orchestrator container such that, for one of the at least one procedure received by the configuration tool (virtual machines being instantiated at a software level on a physical computer (Cropper, [0052])).       

        Cropper does not disclose the instantiation instructions comprising instructions to instantiate, within the cluster hosting environment:   an API gateway container comprising an authentication unit, a logging unit, and at least one client-specific plugin, the API gateway container communicatively coupled to at least one of a data source and a client device through the network for receiving information from an electronic health records system; a storage container comprising a database;  at least one solution-specific container selected based upon the at least one procedure received by the configuration tool and comprising a calculator container; and an orchestrator container comprising : an event detection unit configured to receive the information from the electronic health records system validated by the API gateway container, a job assembly unit configured to receive the information from the electronic health records system validated by the API gateway and further configured to create at least three event specific jobs comprising (i) an "obtain insurance data" job, (ii) an "obtain drug data" job, and (iii) a "calculate cost" job, and a job scheduling unit configured to schedule the at least three event specific jobs; wherein the instructions from the configuration tool further comprise instructions to communicatively couple the API gateway container, the storage container, and the at least one solution specific container comprising a calculator container to the orchestrator container;  the event detection unit receives the information from the electronic health records system validated by the API gateway container  and the job assembly unit creates the at least three event specific jobs that are performed by  least one of the containers within the adaptive computer cluster being instantiated to provide bids on specialized pharmacy drugs.  

          McGrath discloses comprising instructions to instantiate, within the cluster hosting environment:  a storage container comprising a database; at least one solution-specific container selected based upon the at least one procedure received by the configuration tool and a calculator container; and wherein the instructions from the configuration tool; further comprise instructions to communicatively couple the storage container; and the at least one solution specific container to the orchestrator container (various containers being instantiated on node 80 ( node 80 is cluster hosting environment)(where  various containers are disclosed being in [0075] being distributed database  ) (a resource module calculating (a calculator) [0062]) (in [0063] a node is triggering new event(configuration tool) ( in [0062] containers being distributed) ( orchestration container in [0051]) (McGrath, [0136])).

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate McGrath’s teachings with Cropper’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to 
 
         Cropper in view of  McGrath do not disclose  instantiation instructions comprising instructions to instantiate, within the cluster hosting environment:  an API gateway container comprising an authentication unit, a logging unit, and at least one client-specific plugin, the API gateway container communicatively coupled to at least one of a data source and a client device through the network for receiving information from an electronic health records system; an orchestrator container comprising : an event detection unit configured to receive the information from the electronic health records system validated by the API gateway container,  a job assembly unit configured to receive the information from the electronic health records system through the API gateway container after the information has been validated by the API gateway and further configured to create at least three event specific jobs comprising (i) an "obtain insurance data" job, (ii) an "obtain drug data" job, and (iii) a "calculate cost" job, and a job scheduling unit configured to schedule the at least three event specific jobs;  the event detection unit receives the information from the electronic health records system through the API gateway container after the information has been validated by the API gateway container  and the job assembly unit creates the at least three event specific jobs that are performed by  least one of the containers within the adaptive computer cluster being instantiated to provide bids on specialized pharmacy drugs.   

         KALIES discloses  an API gateway container (a customer interface (KALIES, [0055]) comprising an authentication unit (patient identification (KALIES, [0064]), a logging unit (KALIES discloses login and password (KALIES, [0065]), and at least one client-specific plugin (user’s specific interface for accessing the bid (KALIES, [0075]), the API gateway container communicatively coupled to at least one of a data source and a client device through the network for receiving information from an electronic health records system through the API gateway container after the information has been (patient’s pharmacy records being is provided to the patient healthcare provider (KALIES, [0098]);
         the event detection unit receives the information from the electronic health records system  through the API gateway container after the information has been validated by the API gateway container (a bidding service being provided with a prescription holding by a patient that is being identified by a registry of  pharmacies ( an event is detected when a patient make a bid for a medication receiving record, n) (KALIES, [0023]) and the job assembly unit creates the at least three event specific jobs that are performed to provide bids on specialized pharmacy drugs (various containers being instantiated on node 80 ( node 80 is cluster hosting environment)(where  various containers are disclosed being in [0075] being distributed database  ) (a resource module calculating (a calculator) [0062]) (in [0063] a node is triggering new event(configuration tool) ( in [0062] containers being distributed) ( orchestration container in [0051]) (McGrath, [0136])).     

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate KALIES’s teachings with Cropper’s teachings in view of McGrath’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to provide to a patient the best price for a drug by using the prescription drug bidding system.   

Regarding claim 2, Cropper, McGrath, and KALIES disclose the system of claim 1, wherein the cluster hosting environment is a cloud-based environment (Cropper discloses a cloud computing environment (Cropper, [0035])).   

Regarding claim 11, claim 11 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 12, claim 12 is substantially similar to claim 2, thus the same rationale applies. 

5b. Claims 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cropper,  in view of McGrath, in view of KALIES as applied to claims 1-2 and 11-12 above, and further in view of Burdick et al. (hereinafter “Burdick”) (US 2004/0107203 A1). 

Regarding claim 3, Cropper, McGrath, and KALIES disclose the system of claim 1.   

wherein the at least one solution-specific container comprises an automated data cleansing container configured to receive a data object associated with one of the at least one procedure, prepare the data object for an operation associated with said procedure by identifying missing data and generating replacement data, and output a cleansed data object. 
 
         Burdick discloses wherein the at least one solution-specific container comprises an automated data cleansing container configured to receive a data associated with one of the at least one procedure (data being collected (received) by a data cleansing system (Burdick, [0024])), prepare the data for an operation associated with said procedure by identifying missing data and generating replacement data (data cleansing processing data having the steps of validation /correction  of data (recognizing and correcting data (Burdick, [0026])), and output a cleansed data object (outputting cleansed record collection   (Burdick, [047])).   
 
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Burdick’s teachings with Cropper’s teachings in view of McGrath’s teachings and in view of KALIES’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to have a system that processed intelligently and efficiently data before using the data by using a data cleansing  process that removes dirts into the data before using it.  

Regarding claim 4, Cropper, McGrath, KALIES, and Burdick disclose the system of claim 3.

          Cropper in view of McGrath and in view of KALIES do not disclose wherein the automated data cleansing container is further configured to generate a report describing at least one statistical property of the data object.  

       Burdick discloses wherein the automated data cleansing container is further configured to generate a report describing at least one statistical property of the data object (generating information about statistical record collection (Burdick, [0051])).       



 Regarding claim 13, claim 13 is substantially similar to claim 3, thus the same rationale applies. 

Regarding claim 14, claim 14 is substantially similar to claim 4, thus the same rationale applies. 

5c. Claims 5 , 7-8, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cropper, in view of McGrath, in view of KALIES as applied to claims 1-2 and 11-12 above, and further in view of Rivkin et al. (hereinafter “Rivkin”) (US 2019/0043487 A1). 
 
Regarding claim 5, Cropper, McGrath, and KALIES disclose the system of claim 1.  

          Cropper in view of McGrath and in view of KALIES do not disclose wherein the at least one solution-specific container comprises an automated machine learning container configured to receive a data object associated with one of the at least one procedure and a target metric associated with the procedure, automatically generate a plurality of machine learning models based upon the data object to predict the target metric, rank the plurality of machine learning models based upon ability to predict the target metric, and instantiate a machine learning model container based upon one of the plurality of generated machine learning models, the machine learning model container communicatively coupled to the orchestrator container.     

       Rivkin discloses an automated machine learning container configured to receive a data object associated with one of the at least one procedure (trained data being received and  and a target metric associated with the procedure (hyperparameter  including  variables pertained to each machine algorithm (Rivkin, [0098])), automatically generate a plurality of machine learning models based upon the data object to predict the target metric (machine learning models create a highly accurate  predictive models from patterns from new and old data (Rivkin, [0089])), rank the plurality of machine learning models based upon ability to predict the target metric (ranking list of engines being generated by machine learning algorithms for future training (Rivkin, [0056])), and instantiate a machine learning model container based upon one of the plurality of generated machine learning models (engine 500 is recommended and selected based on previous learning by the learning algorithms (by selecting the proper model for engine 500 the model will be instantiated in the engine)  (Rivkin, [0058])), the machine learning model container communicatively coupled to the orchestrator container (engine 500 is connected with the proper model when generating output based on the selected model (Rivkin, [0058]-[0059)).          

        It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Rivkin’s teachings with Cropper’s teachings in view of McGrath’s teachings and in view of KALIES’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to optimize engine selection by using machine learning modeling that selects the proper model for an engine.  

Regarding claim 7, Cropper, McGrath,  KALIES, and Rivkin disclose the system of claim 5.

          Cropper in view of McGrath and in view of KALIES do not disclose wherein the automated machine learning container is further configured to generate a report indicating the rank of each of the plurality of machine learning models and at least one parameter associated with the generation of each of the plurality of machine learning models, receive at least one modified parameter, and regenerate at least one machine learning model based upon the at least one modified parameter (Cropper discloses (Cropper, [0001])).      
 
       Rivkin discloses wherein the automated machine learning container is further configured to generate a report indicating the rank of each of the plurality of machine learning models (generating a ranked list of transcription engine (list of transcription engine is equated to report) (Rivkin, [0005])) and at least one parameter associated with the generation of each of the plurality of machine learning models (a confidence score being associated with each machine learning model (Rivkin, [0059])), receive at least one modified parameter, and regenerate at least one machine learning model based upon the at least one modified parameter (a transcription being repeated until it reaches a level of confidence for which the machine learning model will be processed ( by doing a modification of the confidence (parameter) is being done) (Rivkin, [0089])).           

        It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Rivkin’s teachings with Cropper’s teachings in view of McGrath’s teachings and in view of KALIES’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to optimize machine-learning model by modifying the confidence of the model by doing so the model will be more accurate. 
 
Regarding claim 8, Cropper, McGrath, and KALIES disclose the system of claim 1. 

          Cropper in view of McGrath and in view of KALIES do not disclose wherein the at least one solution-specific container comprises a machine learning model container comprising a machine learning model and configured to receive a data object associated with one of the at least one procedure and a target metric associated with the procedure, and generate a predicted value for the target metric by applying the machine learning model to the data object.    
 
       Rivkin discloses a machine learning model container comprising a machine learning model and configured to receive a data object associated with one of the at least one procedure (trained data being received and processed  (Rivkin, [0069]))  and a target metric associated with the procedure (hyperparameter  including  variables pertained to each machine algorithm (Rivkin, [0098])), and generate a predicted value for the target metric by applying the machine learning model to the data object (generating an output (array of confidence values) that will be used by the machine learning algorithm   (Rivkin, [0058]-[0059])).      

        It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Rivkin’s teachings with Cropper’s teachings in view of McGrath’s teachings and in view of KALIES’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to optimize engine selection by using machine learning modeling that selects the proper model for an engine by selecting the metric using for processing the algorithm. 

Regarding claim 15, claim 15 is substantially similar to claim 5, thus the same rationale applies. 
Regarding claim 17, claim 17 is substantially similar to claim 7, thus the same rationale applies. 

Regarding claim 18, claim 18 is substantially similar to claim 8, thus the same rationale applies. 

5d. Claims 6 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Cropper, in view of McGrath, in view of KALIES, in view of Burdick as applied to claims 1-2, 5, 7-8, 11-12, 15,  and 17-18 above, and further in view of Rivkin.  

Regarding claim 6, Cropper, McGrath, KALIES, and Burdick disclose the system of claim 5.

          Cropper in view of McGrath, in view of KALIES, and in view of Burdick do not disclose wherein the adaptive computing cluster is further configured such that the automated machine learning container receives the data object directly from a data cleansing container.

       Rivkin discloses wherein the adaptive computing cluster is further configured such that the automated machine learning container receives the data object directly from a data cleansing container (the output of the cleansing process is passed to the automated learning component (Rivkin, [0053])).    

        It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Rivkin’s teachings with Cropper’s teachings in view of McGrath’s teachings, in view of KALIES’s teachings, and in view of Burdick’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to have the output of the cleansing process immediately evaluated in  order to determine effectively if the output was of the desired quality. 

 Regarding claim 16, claim 16 is substantially similar to claim 6, thus the same rationale applies. 

5e. Claims 9 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Cropper, in view of McGrath, in view of KALIES, in view of Burdick as applied to claims 1-2 and 11-12 above, and further in view of Ansari et al. (hereinafter “Ansari”) (US 10,108,812 B2).   
 
 Regarding claim 9, Cropper, McGrath, and KALIES disclose the system of claim 1. 

          Cropper in view of McGrath and in view of KALIES do not disclose wherein the at least one solution-specific container comprises a blockchain peer container comprising a world state database and a transactional ledger and communicatively coupled to a blockchain network, the blockchain peer container configured to retrieve a data object from one of the transactional ledger and the world state database in response to a task assigned by the job scheduling unit of the orchestrator container, and further configured to submit a proposed transaction to the blockchain network. 

           Ansari discloses a blockchain peer container comprising a world state database and a transactional ledger and communicatively coupled to a blockchain network, the blockchain peer container configured to retrieve a data object from one of the transactional ledger and the world state database in response to a task assigned by the job scheduling unit of the orchestrator container (a new blockchain receiving information from a ledger and an a storage ( database) (Ansari, column 2, lines 60-67)), and further configured to submit a proposed transaction to the blockchain network (a transaction being submitted to a blockchain (Ansari, column 3, lines 1-3 )).     

        It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Ansari’s teachings with Cropper’s teachings in view of McGrath’s teachings and in view of KALIES’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to transmit a transaction securely by using unique digital identifiers of blockchain transaction. 

Regarding claim 10, Cropper, McGrath, KALIES, and Ansari disclose the system of claim 9. 

          Cropper in view of McGrath and in view of KALIES do not disclose wherein the blockchain peer container comprises a smart contract associated with one of the at least one procedure and configured to automatically execute the smart contract in response to a request received from the blockchain network. 

           Ansari discloses wherein the blockchain peer container comprises a smart contract associated with one of the at least one procedure and configured to automatically execute the smart contract in response to a request received from the blockchain network (a smart contract allows a direct approval of data associated with document from a blockchain (Ansari, column 9, lines 36-49)).   
 
        It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Ansari’s teachings with Cropper’s teachings in view of McGrath’s teachings and in view of KALIES’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to transmit a transaction securely by using unique digital identifiers of blockchain transaction of a smart contract. 

Regarding claim 19, claim 19 is substantially similar to claim 9, thus the same rationale applies. 

claim 20 is substantially similar to claim 10, thus the same rationale applies. 

Conclusion
6.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455

/ZI YE/Primary Examiner, Art Unit 2455